Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bahr et al (US 20150237423 A1; hereinafter Bahr) in view of Leclair et al. (US 20110103632 A1; hereinafter Leclair).

Regarding Claim 1, Bahr discloses a method for encapsulating an integrated circuit, the method comprising (See the entire documents, Figs.1A-9C, specifically as shown below): 
 an integrated circuit (IC) die (35; see fig.4-5 and [0086]);
Encapsulating the IC die with an encapsulation material (see layers around 35 in fig.3 that are surrounding it; [0006] and [0145]); and 
 forming a phononic bandgap structure (33, 39; [0083]-[0084]) within the encapsulation material (38). 
While Bahr teaches attaching the integrated circuit on a bulk wafer (32), but does not expressly disclose that the integrated circuit is attached to a leadframe.
Leclair (Fig.1) discloses attaching an integrated circuit die (140) into a leadframe (110; [0017]).
Therefore, it would have been obvious int the art before the filling of the application to replace the bulk wafer with a leadframe as taught by Leclair enabling the terminal leads to extend from the leadframe package to be connected to external circuits.
Regarding Claim 2, Bahr in view of Leclair as applied in claim 1, Bahr ([0006] and [0145]) discloses wherein encapsulating is performed by an additive manufacturing process.  
Regarding Claim 3, Bahr in view of Leclair as applied in claim 1, Bahr (Fig.3) discloses wherein forming the phononic bandgap structure comprises forming a matrix of periodically spaced nodes (33, 39) within the encapsulating material (38), in which the encapsulation material has a first acoustic impedance and the nodes have a second acoustic impedance that is different from the first acoustic impedance ([0083]).  
Regarding Claim 4, Bahr in view of Leclair as applied in claim 3, Bahr (Fig.3, figs. 7A-7C) discloses wherein forming the phononic bandgap structures includes creating a channel within the phononic bandgap structure by omitting nodes within the channel region ([0091]-[0092]; Fig.7A shows there are channel regions like 103 where there are no phononic bandgap structures).  
Regarding Claim 5, Bahr in view of Leclair as applied in claim 3, Bahr (Fig.3, figs. 7A-7C) discloses wherein forming the phononic bandgap structures includes creating a conductive layer within the phononic bandgap structure by omitting nodes within the conductive layer region ([0091]-[0092]; Fig.7A shows there are conductive layers like 103 (made of metal) where there are no phononic bandgap structures).  
Regarding Claim 6, Bahr in view of Leclair as applied in claim 3, Bahr (Fig.3, figs. 7A-7C) discloses wherein forming the phononic bandgap structure comprises: forming a first matrix of periodically spaced nodes (33) within the encapsulating material having a first lattice constant; and forming a second matrix of periodically spaced nodes (39) within the encapsulating material having a second lattice constant ([0085]; [0091]-[0092]).  
Regarding Claim 7, Bahr in view of Leclair as applied in claim 3, Bahr (Fig.3, figs. 7A-7C) discloses wherein forming the phononic bandgap structure comprises: forming a first matrix of periodically spaced nodes within the encapsulating material having a first acoustic impedance; and forming a second matrix of periodically spaced nodes within the encapsulating material having a second acoustic impedance([0085]; [0091]-[0092]).    

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bahr in view of Leclair in view of Musso et al. (US 2003/0173720 A1; hereinafter Musso).

Regarding Claim 8, Bahr in view of Leclair as applied in claim 1, Bahr (Fig.3, figs. 7A-7C) discloses wherein forming the phononic bandgap structure but it doesn’t particularly disclose wherein forming the phononic bandgap structure uses filler particles diffused within the encapsulation material.
Musso (Fig.16A-E) discloses a method of forming semiconductor package wherein forming the phononic bandgap structure uses filler particles (239) diffused within the encapsulation material ([0074], [0034], and [0142]-[0144]).
Therefore, it would have been obvious int the art before the filling of the application to use filler particles diffused within the encapsulation material since this method will result in a high strength and low weight construction materials for semiconductor applications ([0034]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/           Examiner, Art Unit 2898                                                                                                                                                                                             

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        December 2, 2022